Citation Nr: 1616638	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-01 369	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative disc disease with mechanical low back pain.

2.  Entitlement to an increased evaluation for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an increased evaluation for left knee degenerative changes and meniscus tear.

4.  Entitlement to an increased evaluation for right ankle capsulitis with ankle joint stiffness and osteoarthritis.

5.  Entitlement to an increased evaluation for left ankle capsulitis with ankle joint stiffness and osteoarthritis.

6.  Entitlement to an increased evaluation for right foot plantar fasciitis with heel spur.

7.  Entitlement to an increased evaluation for arthritic changes of the right shoulder.

8.  Entitlement to an increased evaluation for arthritic changes of the left shoulder.
 
9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in May 2014, April 2015, and August 2015.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


